395 U.S. 710 (1969)
BALISTRIERI
v.
UNITED STATES.
No. 1070.
Supreme Court of United States.
Decided June 16, 1969.
ON PETITION FOR REHEARING.
Edward Bennett Williams and Harold Ungar for petitioner.
Solicitor General Griswold for the United States.
PER CURIAM.
The petition for rehearing is granted and the order denying the petition for a writ of certiorari is vacated. The petition for a writ of certiorari is granted and the judgment of the United States Court of Appeals for the Seventh Circuit is vacated. The case is remanded to the United States District Court for the Southern District of Illinois for further proceedings in light of Alderman v. United States, 394 U. S. 165, and Giordano v. United States, 394 U. S. 310.
MR. JUSTICE BLACK dissents.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.